DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 12 it is unclear as to how the bottom surface of the body can contact the pad or the polishing liquid if the thermal control module is located on the bottom surface of the body. 
Claim 20 recites the limitation "the thermos-electric heat pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (2012/0220196).
In reference to claim 1, Maruyama et al. teaches a chemical mechanical polishing apparatus comprising a platen, 2, to hold a polishing pad, 3, a carrier, 1, to hold a substrate against a polishing surface of the polishing pad during a polishing process a dispenser, 4, to supply a polishing liquid to the polishing surface; and a temperature control system, 5, including a body, 11, configured to contact the polishing surface or the polishing liquid on the polishing surface, the body supporting a thermal control module, 16, positioned over the polishing pad, (pp 0030 and 0060).
In reference to claim 3, wherein the body comprises a wedge-shaped arm, (fig. 1).

In reference to claim 5, wherein the thermal control module directly contacts the polishing pad or the polishing liquid, (pp 0060).
In referenc to claim 6,  wherein at least a portion of the body that contacts the polishing pad or polishing liquid comprises a ceramic. (passage forming member, 16, is made of ceramic, pp 0045).
In reference to claim 9, wherein at least a portion of the body that contacts the polishing pad or polishing liquid comprises silicon carbide, silicon nitride aluminum nitride, diamond or diamond-like carbon, (pp 0044).
In reference to claim 10, comprising an actuator to adjust a vertical position of the body relative to the polishing pad, (pp 0030).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2,7,8 ans=d 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (2012/0220196) in view of Maruyama et al. (9,782,870).
Maruyama et al. (2012/0220196) teaches all the limitations of the claims except for wherein the body comprises a linear arm of substantially uniform width, wherein the body is ceramic, wherein the portion of the body comprises a coating of ceramic on another material and the temperature control system including a plurality of thermal control modules positioned above the polishing pad, each thermal control module including a heat exchanger having a passage to receive a fluid and exchange heat between the polishing pad and the fluid, the temperature control system further including a plurality of fluid circulators to supply fluid at two different temperatures, and a plurality of valves to selectively fluidically couple each of the plurality of fluid circulators to each of the heat exchangers.
Maruyama et al. (9,782,870) teaches a temperature control system including a plurality of thermal control modules positioned above the polishing pad, each thermal control module including a heat exchanger having a passage to receive a fluid and exchange heat between the polishing pad and the fluid, the temperature control system further including a plurality of fluid circulators to supply fluid at two different temperatures, and a plurality of valves to selectively fluidically couple each of the plurality of fluid circulators to each of the heat exchangers, (col. 21, line 34-col. 22, lind 12).

	It would have been further obvious to provide the tool with the body comprises a linear arm of substantially uniform width, wherein the body is ceramic, wherein the portion of the body comprises a coating of ceramic on another material, as a matter of obvious design choice. 

Allowable Subject Matter
Claims 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aiyoshizawa et al. (2008/0311823), Ho et al (8,172,641) and Hu et al. (2007/0227901) were cited to show other examples of CMP apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        February 12, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723